DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This action is in response to the amendments filed on 08/04/2021. 
Claims 1, 3-6, 8-11, and 13-15 are currently pending and are under consideration. 
Response to Arguments
Applicant presented no arguments against the objection of the specification, thus the objection is maintained. 
Applicant’s arguments, see Pages 11-13, filed 08/04/2021, with respect to the rejection of claims 1-19 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  The rejection of claims 1-19 under 35 U.S.C. 102(a)(1) has been withdrawn. 
Applicants presented no arguments against the double patenting rejections, thus they are still considered proper and are maintained in the current office action below. 
Applicant’s arguments, see Pages 6-10, filed 08/04/2021, with respect to the rejection of claims 1-19 under 35 U.S.C. 101 have been fully considered but are not persuasive. 
Rejection of claims 1-19 under 35 U.S.C. 101
Independent claims 1, 6, and 11 have been amended to include “generating, via machine learning, one or more waveform features from the plurality of specimen waveform records” and “deriving, via machine learning, a probabilistic outcome correlation between the at least one discrete portions of each specimen heartbeat waveform and the related clinical heart health diagnosis”. Claims 16-19 have been cancelled. Claim 6 has been amended to include a “non-transitory” computer readable medium. Regarding independent claims 1, 6, and 11, applicant argues that the addition of these limitations 
Specification
The use of the term Bluetooth, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1, 3-6, 8-11, and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for generating a dataset via machine learning that defines the relationship between portions of a waveform and a heart health diagnosis by receiving waveform data with a heart health diagnosis, associating a portion of the waveform data with the heart health diagnosis, and deriving a probabilistic outcome correlation via machine learning. 
The limitation of generating a dataset, as drafted in claims 1, 3-6, 8-11, and 13-15, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “receiving” in the context of this claim encompasses the user looking at a cardiac signal printout with a heart health diagnosis, “generating” encompasses a generic computer program generating data, “associating” can merely mean taking a portion of the cardiac signal and labeling it with the heart health diagnosis, and “deriving” can merely mean determining a correlation. The added limitation of generating and deriving “via machine learning” can simply be a generic computer program performing these limitations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, the added limitations of generating and deriving via machine learning is simply an application of mathematical concepts, and therefore falls within the “Mathematical Concepts” grouping of abstract ideas. See MPEP 2106.04(a)(2)(I)(C). Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application because the claim only recites a computing system including a processor and memory to perform the method. The computing system is recited at a high level of generality (i.e., as a generic processor performing a generic computer 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computing system with a processor and memory amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1, 3-6, 8-11, and 13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11, 13-21, and 23-30 of copending Application No. 16/654,948 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3-5 of the current application are directed towards a computer implemented method for receiving waveform data and associating it with a heart health diagnosis, which is the same as claims 1 and 3-10 of copending application 16/654,948 which are directed to a computer implemented method for receiving waveform data and associating it with a heart health indicator. Claims 6-15 of the current application are directed towards a computer system for receiving waveform data and associating it with a heart health diagnosis, which is the same as claims 11, 13-21, and 23-30 of copending application 16/654,948 which are directed to a computer system for receiving waveform data and associating it with a heart health indicator. 

Claims 1, 3-6, 8-11, and 13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-10, 12, 14-19, 21, and 23-27 of copending Application No. 16/654,970 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3-5 of the current application are directed towards a computer implemented method for receiving waveform data and associating it with a heart health diagnosis, which is the same as claims 1, 3, and 5-9 of copending application 16/654,970 which are directed to a computer implemented method for receiving waveform data and associating it with a heart health indicator. Claims 6-15 of the current application are directed towards a computer system for receiving waveform data and associating it with a heart health diagnosis, which is the same as claims 10, 12, 14-19, 21, and 23-27 of copending application 16/654,970 which are directed to a computer system for receiving waveform data and associating it with a heart health indicator.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3-6, 8-11, and 13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-36 of copending Application No. 16/654,822 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3-5 of the current application are directed towards a computer implemented method for receiving waveform data and associating it with a heart health diagnosis, which is the same as claims 1-12 and 26-29 of copending application 16/654,822 which are directed to a computer implemented method for receiving waveform data and associating it with a heart health indicator. Claims 6-15 of the current application are directed towards a computer system for receiving waveform data and associating it with a heart health diagnosis, which is the same as claims 13-25 and 30-36 of .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
While there are no prior art rejections for the claims, they are not indicated as allowable due to the rejection under 35 U.S.C. 101 and the double patenting rejections discussed above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083.  The examiner can normally be reached on M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792